                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ANTHONY J. MARCANTONI, #20283-0179, *

Plaintiff                                        *

v                                                *           Civil Action No. PX-18-134

POLICE COMMISSIONER FREDERICK H. *
 BEALEFELD, III,
STATE’S ATTORNEY GREGG L.        *
 BERNSTEIN,
DETECTIVE STEVEN SODD,           *
DETECTIVE CHRISTOPHER TOLAND,
                                 *
Defendants

                                             ORDER

        In accordance with the foregoing Memorandum Opinion, it is this 16th day of August 2019,

by the United States District Court for the District of Maryland, hereby ordered that:

        1. The Clerk shall AMEND the docket to reflect Detective Toland’s full name;

        2. The Motions to Dismiss filed by Defendants Bealefeld and Bernstein (ECF Nos. 26

            and 37) are GRANTED;

        3. Plaintiff’s Motion to Strike Pleading (ECF No. 42) is DENIED, but construed as an

            opposition to ECF Nos. 26 and 37; and

        4. The Clerk shall PROVIDE a copy of this Order and the foregoing Memorandum

            Opinion to Plaintiff and counsel of record.


                                                                            /S/
                                                             Paula Xinis
                                                             United States District Judge
